Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth D. Beverly petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his various motions attacking his convictions. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court recently denied or dismissed the motions. Accordingly, because the district court has recently decided Beverly’s case, we deny the mandamus petition as moot. To the extent Beverly seeks to directly challenge his conviction, such relief is not available by way of a mandamus petition. We grant leave to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*468fore the court and argument would not aid the decisional process.

PETITION DENIED.